


Exhibit 10.1


 
EMCORE CORPORATION
FISCAL 2016 BONUS PLAN
This EMCORE Corporation Fiscal 2016 Bonus Plan (this “Bonus Plan”) sets forth
the terms of the fiscal 2016 annual incentive bonus opportunity for eligible
employees of EMCORE Corporation (the “Corporation”) selected to participate in
this Bonus Plan (each, a “Participant”).
1.
ADMINISTRATION

This Bonus Plan shall be administered by the Compensation Committee of the Board
of Directors (the “Committee”) of the Corporation. The Committee shall act as
the Administrator of this Bonus Plan, and shall have the authority to construe
and interpret this Bonus Plan, to prescribe, amend, and rescind rules and
regulations relating to this Bonus Plan, and to authorize the Corporation’s
Chief Executive Officer (the “CEO”) or his delegates to make determinations
under this Bonus Plan for Participants who are not executive officers of the
Corporation. Any powers of the Administrator pursuant to this Bonus Plan may
also be exercised by the Board of Directors of the Corporation.
2.
AWARDS

Each Participant will be granted an “Award” under this Bonus Plan. Subject to
the terms and conditions of this Bonus Plan, each Award granted to a Participant
represents the opportunity to receive a cash payment (the “Bonus”) for the
Corporation’s 2016 fiscal year (the “Performance Period”). Each Participant will
have a Target Bonus Amount for the Performance Period. As used herein, “Target
Bonus Amount” with respect to an Award means the amount obtained by multiplying
(i) the annualized rate of base salary payable to the Participant as of the end
of the Performance Period, by (ii) the Participant’s target bonus opportunity,
expressed as a percentage of such annualized rate of base salary, as established
by the Committee for Participants who are executive officers of the Corporation
(the “Executive Officers”), or by the CEO or his delegates for Participants
other than the Executive Officers (the “Other Participants”).
3.
BONUS DETERMINATION

For the Executive Officers, (i) 80% of the Target Bonus Amount shall become
payable based upon the Corporation’s performance and (ii) 20% of the Target
Bonus Amount shall become payable based upon the Executive Officer’s
performance, in each case as determined pursuant to the provisions of this
Section 3.
For the Other Participants, their Target Bonus Amount shall become payable based
upon any of (i) the Corporation’s performance, (ii) the Participant’s
performance, and/or (iii) departmental performance, in such percentages as
determined by the CEO or his delegates, and in each case as determined pursuant
to the provisions of this Section 3.
(a)    Corporation Performance
The Corporation’s performance shall be measured using the Corporation’s Non-GAAP
Net Income (as defined below). If the Corporation’s Non-GAAP Net Income achieved
does not meet or exceed 80% of the target level established by the Committee for
the Performance Period (the “Non-GAAP Net Income Target”), the amount of Bonus
payable to a Participant with respect to the Corporation’s performance (the
“Corporation Performance Bonus Amount”) will be zero. If the Corporation’s
Non-GAAP Net Income achieved meets or exceeds 80% of the Non-GAAP Net Income
Target, the Corporation Performance Bonus Amount payable to a Participant will
be determined by multiplying (i) the amount of the Participant’s Target Bonus
Amount tied to the Corporation’s performance (which shall be 80% of the Target
Bonus Amount in the case of Executive Officers) by (ii) the funding percentage
as set forth in the following table:








--------------------------------------------------------------------------------




Non-GAAP Net Income Achieved
(% of Target)
Corporation Performance Bonus Amount Funding Percentage (%)
80%
60%
90%
80%
95%
95%
100%
100%
120%
120%



If the Corporation’s Non-GAAP Net Income percentage achieved is between the
percentage levels listed in the table above, the funding percentage shall be
pro-rated on a straight-line basis between the closest two percentages listed in
the table above (except that, for Non-GAAP Net Income percentages achieved
between 90-95% of the Non-GAAP Net Income Target, the funding percentage shall
be calculated as (i) 100% less (ii) twice the difference between 100% and the
Non-GAAP Net Income percentage achieved). The maximum funding percentage shall
be 120% and no additional Corporation Performance Bonus Amount shall be paid if
the Corporation achieves a Non-GAAP Net Income above 120% of the Non-GAAP Net
Income Target.
For purposes of this Bonus Plan, “Non-GAAP Net Income” means the Corporation’s
net income for the Performance Period, as determined under generally accepted
accounting principles in the United States, adjusted to eliminate the impact of
(1) discontinued operations, (2) litigation expenses associated with the pending
arbitration with Sumitomo Electric Industries Ltd., (3) expenses incurred by or
on behalf of the Strategy Committee of the Board of Directors, including in
connection with proposed acquisitions or divestitures, (4) severance and
restructuring charges, and (5) stock-based compensation expense.


(b)    Individual Performance.
The Administrator, or, in the case of Other Participants, the CEO or his
delegates, shall determine the individual performance goals for each Participant
and shall communicate such goals to the Participant. At the end of the
Performance Period, the Administrator, or, in the case of Other Participants,
the CEO or his delegates, shall evaluate, or cause to be evaluated, the
individual performance of each Participant during the Performance Period and
shall determine the percentage by which the Participant achieved his or her
individual performance goals (the “Individual Performance Bonus Funding
Percentage”). The Individual Performance Bonus Funding Percentage may range from
0% to 120%. The amount of Bonus payable to each Participant with respect to such
Participant’s individual performance during the Performance Period (the
“Individual Performance Bonus Amount”) shall be determined by multiplying (i)
the amount of the Participant’s Target Bonus Amount tied to the individual’s
performance (which shall be 20% of the Target Bonus Amount in the case of
Executive Officers) by (ii) the Individual Performance Bonus Funding Percentage.
(c)    Departmental Performance.
The CEO or his delegates shall determine department goals for each Other
Participant’s department, which may be adjusted as necessary in the discretion
of the CEO or his delegate. The amount of Bonus payable to each Other
Participant with respect to his or her department’s performance during the
Performance Period (the “Departmental Performance Bonus Amount”) shall be
determined by multiplying (i) the amount of the Participant’s Target Bonus
Amount tied to the department’s performance by (ii) the percentage by which the
Participant’s department achieved its stated goals. The Departmental Performance
Bonus Amount may range from 0% to 110% of the amount of the Participant’s Target
Bonus Amount tied to the department’s performance. For the avoidance of doubt,
there will be no department goals or Department Performance Bonus Amount for the
Executive Officers.
(d)    Bonus Amount.
The amount of the Bonus payable to a Participant for the Performance Period
shall equal the sum of (i) the Corporation Performance Bonus Amount, (ii) the
Individual Performance Bonus Amount and, in the case of Other Participants,
(iii) the Departmental Performance Bonus Amount..




--------------------------------------------------------------------------------




(e)
Bonus Certification; Payment.

As soon as reasonably practicable after the end of the Performance Period, the
Administrator shall determine the Non-GAAP Net Income achieved by the
Corporation for the Performance Period and the Administrator, or in the case of
Other Participants, the CEO or his delegates, shall determine, or cause to be
determined, the amount of each Participant’s Bonus payable pursuant to this
Bonus Plan. Any Bonuses becoming payable pursuant to this Bonus Plan shall be
paid in cash to each Participant as soon as reasonably practicable following the
determination of the Bonus pursuant to this Section 3(e), with all Bonuses to be
paid no later than March 15, 2017.
4.
NEWLY-HIRED PARTICIPANTS

Any person whose employment with the Corporation begins after commencement of
the Performance Period must be employed by the Corporation for a minimum of
three months during the Performance Period before being eligible to be selected
as a Participant in this Bonus Plan. If any Participant is selected to
participate in this Bonus Plan after commencement of the Performance Period, the
Administrator shall have the discretion to make appropriate pro-rata adjustments
to the amount of the Participant’s Bonus based on the number of complete months
the Participant was employed by the Corporation during the Performance Period.
5.
CONTINUED EMPLOYMENT REQUIREMENT

Unless otherwise provided in a Participant’s employment agreement, severance
benefits agreement, or similar agreement with the Corporation, a Participant
must remain in good standing and continuously employed by the Corporation or one
of its subsidiaries through the last day of the Performance Period in order for
any Bonus to become payable pursuant to this Bonus Plan. Unless otherwise
provided in a Participant’s employment agreement, severance benefits agreement,
or similar agreement with the Corporation, if a Participant terminates
employment with the Corporation or one of its subsidiaries for any reason prior
to the last day of the Performance Period, all of the Participant’s rights under
this Bonus Plan will automatically terminate.
6.
RECOUPMENT OF BONUS PAYMENTS

Any Bonuses becoming payable pursuant to this Bonus Plan shall be subject to the
terms of the Corporation’s recoupment, clawback or similar policy as it may be
in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of the Bonuses or other cash or property received with respect to the Bonuses.
7.
GENERAL PROVISIONS

7.1
Eligible Employees. All regular, full-time and part-time employees of the
Corporation shall be eligible to participate in this Bonus Plan, except
employees who participate in a sales commission plan or other cash incentive
plans.    An eligible employee shall only become a Participant if he or she is
selected to participate in this Bonus Plan.

7.2
Rights of Participants.

(a)
No Right to Continued Employment. Nothing in this Bonus Plan (or in any other
documents evidencing any Award under this Bonus Plan) will be deemed to confer
on any Participant any right to continue in the employ of the Corporation or any
subsidiary or interfere in any way with the right of the Corporation or any
subsidiary to terminate his or her employment at any time.

(b)
Bonus Plan Not Funded. No Participant or other person will have any right or
claim to any specific funds, property, or assets of the Corporation by reason of
any Award hereunder. To the extent that a Participant or other person acquires a
right to receive payment pursuant to any Award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.

7.2
Force and Effect. The various provisions herein are severable in their entirety.
Any determination of invalidity or unenforceability of any one provision will
have no effect on the continuing force and effect of the remaining provisions.

7.3
Governing Law. This Bonus Plan will be construed under the laws of the State of
California.





--------------------------------------------------------------------------------




7.4
Construction. Section 409A. It is intended that Awards granted and Bonuses paid
under this Bonus Plan qualify as “short-term deferrals” within the meaning of
the guidance provided by the Internal Revenue Service under Section 409A of the
Internal Revenue Code of 1986, as amended, and this Bonus Plan shall be
interpreted consistent with that intent.

7.5
Tax Withholding. Any Bonuses becoming payable pursuant to this Bonus Plan shall
be subject to the Corporation’s withholding such federal, state and local
income, employment, or other taxes as may be required to be withheld pursuant to
any applicable law or regulation.







